Title: From Benjamin Franklin to Jane Mecom, 9 January 1760
From: Franklin, Benjamin
To: Mecom, Jane


          
            
              Dear Sister,
              London, Jan. 9. 1760
            
            I received a Letter or two from you, in which I perceive you have misunderstood and taken unkindly something I said to you in a former jocular one of mine concerning Charity. I forget what it was exactly, but I am sure I neither express nor meant any personal Censure on you or any body. If anything, it was a general Reflection on our Sect; we zealous Presbyterians being too apt to think ourselves alone in the right, and that besides all the Heathens, Mahometans and Papists, whom we give to Satan in a Lump, other Sects of Christian Protestants that do not agree with us, will hardly escape Perdition. And I might recommend it to you to be more charitable in that respect than many others are; not aiming at any Reproof, as you term it; for if I were dispos’d to reprove you, it should be for your only Fault, that of supposing and spying Affronts, and catching at them where they are not. But as you seem sensible of this yourself, I need not mention it; and as it is a Fault that carries with it its own sufficient Punishment, by the Uneasiness and Fretting it produces, I shall not add Weight to it. Besides, I am sure your own good Sense, join’d to your natural good Humour will in time get the better of it.
            I am glad that Cousin Benny could advance you the Legacy, since it suited you best to receive it immediately. Your Resolution to forbear buying the Cloak you wanted, was a prudent one; but when I read it, I concluded you should not however be without one, and so desired a Friend to buy one for you. The Cloth ones, it seems, are quite out of Fashion here, and so will probably soon be out with you; I have therefore got you a very decent one of another kind, which I shall send you by the next convenient Opportunity.
            It is remarkable that so many Breaches should be made by Death in our Family in so short a Space. Out of Seventeen Children that our Father had, thirteen liv’d to grow up and settle in the World. I remember these thirteen (some of us then very young) all at one Table, when an Entertainment was made in our House on Occasion of the Return of our Brother Josiah, who had been absent in the East-Indies, and unheard of for nine Years. Of these thirteen, there now remains but three. As our Number diminishes, let our Affection to each other rather increase: for besides its being our Duty, tis our Interest, since the more affectionate Relations are to one another, the more they are respected by the rest of the World.
            
            My Love to Brother Mecom and your Children. I shall hardly have time to write to Benny by this Conveyance. Acquaint him that I received his Letter of Sept. 10, and am glad to hear he is in so prosperous a Way, as not to regret his leaving Antigua. I am, my dear Sister, Your ever affectionate Brother
            
              B Franklin
            
          
          
            March 26. The above was wrote at the time it is dated; but on reading it over, I apprehended that something I had said in it about Presbyterians, and Affronts, might possibly give more Offence; and so I threw it by, concluding not to send it. However, Mr. Bailey calling on me, and having no other Letter ready nor time at present to write one, I venture to send it, and beg you will excuse what you find amiss in it. I send also by Mr. Bailey the Cloak mention’d in it, and also a Piece of Linnen, which I beg you to accept of from Your loving Brother
            
              B F.
            
            
              I received your Letter, and Benny’s and Peter’s by Mr. Baily, which I shall answer per next Opportunity.
            
          
        